DETAILED ACTION
This Office Action is responsive to the amendment for application 16/985,977 filed on 5 August 2022. Claims 18 and 20 have been amended.
Claims 1-20 have been allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments have been fully considered and are persuasive. The prior art rejection as presented in the previous Office action has been withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or reasonably suggest the subject matter recited in such manners as in independent claim 1 “in response to receiving an SMI message from an operating system (OS) agent, commencing, by BIOS during a first SMI event that is commenced upon entering SMM a first time, processing of an SMI task identified in the SMI message” in conjunction with the rest of the limitations of the claim.
The prior art of record does not teach or reasonably suggest the subject matter recited in such manners as in independent claim 14 “the BIOS that is configured to receive the SMI message from the OS agent and, in response, perform the SMI task across multiple SMI events, wherein each of the multiple SMI events is commenced upon entering SMM in response to an SMI and ends when SMM is subsequently exited” in conjunction with the rest of the limitations of the claim.
The prior art of record does not teach or reasonably suggest the subject matter recited in such manners as in independent claim 18 “wherein causing an SMI task to be started during the first SMI event an completed during the subsequent SMI event comprises: specifying, by the OS agent, a maximum duration for an SMI event that is based on a load of the computing device; and pausing, by the BIOS, processing of the SMI task during the first SMI event when the processing of the SMI task cannot be completed within the specified maximum duration, causing the subsequent SMI event to occur and then resuming the processing of the SMI task during the subsequent SMI event” in conjunction with the rest of the limitations of the claim.
These claimed limitations are not present in the prior art of record and would not have been obvious, thus all pending claims are allowed
Any comments that Applicant considers necessary must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R LABUD whose telephone number is (571)270-5174. The examiner can normally be reached Monday - Thursday 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMERSON PUENTE can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.R.L/Examiner, Art Unit 2196                                                                                                                                                                                                        
/EMERSON C PUENTE/Supervisory Patent Examiner, Art Unit 2196